Citation Nr: 0824721	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  03-10 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an initial compensable disability rating 
for a cyst of the right wrist from July 27, 2002 to November 
1, 2007.

2.  Entitlement to an initial rating in excess of 10 percent 
for a cyst of the right wrist on and after November 2, 2007.

3.  Entitlement to an initial compensable evaluation for cyst 
of the left wrist.

4.  Entitlement to an extraschedular evaluation for status 
post Austin bunionectomy residuals under 38 C.F.R. § 
3.321(b)(1)(2007).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1997 to July 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, granted service 
connection at noncompensable disability ratings for the 
veteran's migraines and cysts of the left and right wrists, 
all effective as of the date of claim.  

In February 2005, the Board remanded the case for additional 
development, to include an evaluation regarding whether the 
veteran's service-connected status post Austin bunionectomy 
warranted an extraschedular rating.  

In September 2006, the Board denied a compensable disability 
rating for the veteran's migraines and remanded the issues of 
compensable disability ratings for the veteran's left and 
right wrist disabilities and entitlement to an extraschedular 
rating for her status post Austin bunionectomy.  

In a December 2007 rating decision, the RO granted a 10 
percent disability rating for the veteran's service-connected 
right wrist disability, as of the date of the VA examination 
provided to her pursuant to the September 2006 remand.  As 
this does not represent the highest possible benefit, this 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).

Presently, the issues of increased initial ratings for the 
veteran's right and left wrist disabilities and entitlement 
to an extraschedular evaluation for the veteran's service-
connected status post Austin bunionectomy are before the 
Board for further appellate review.
FINDINGS OF FACT

1.  For the period from July 27, 2002 to November 1, 2007, 
the veteran's right wrist cyst was painful upon palpation and 
examination.
 
2.  On and after November 2, 2007, the veteran's right wrist 
cyst has been assigned a 10 percent disability rating, the 
maximum rating authorized under Diagnostic Codes 5215 and 
7804, and the competent evidence of record does not establish 
that referral for extraschedular evaluation of this 
disability is warranted.

3.  The veteran's left wrist cyst has not been characterized 
by dorsiflexion less than 15 degrees, palmer flexion limited 
in line with forearm or by symptoms that approximate a scar 
that causes limitation of motion, covers an area of 144 
square inches or greater, is unstable or painful to 
examination.  

4.  There is no competent medical evidence of record showing 
that the veteran's status post Austin bunionectomy residuals 
present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the veteran, the criteria 
for a 10 percent disability rating for a right wrist cyst 
have been met for the period from July 27, 2002 to November 
1, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1-4.10, 4.118, Diagnostic Code 
7804, 4.71a, Diagnostic Code 5215 (2007).

2.  On and after November 2, 2007, the criteria for a 
disability rating in excess of 10 percent for a right wrist 
cyst have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.10, 4.71a, 
Diagnostic Code 5215, 4.118, Diagnostic Code 7804, (2007).

3.  The criteria for a compensable disability rating for a 
left wrist cyst have not been met at any time over the 
appeals period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic 
Code 5215, 4.118, Diagnostic Code 7819 (2007).

4.  The criteria for referral of the veteran's claim to the 
Director of the VA Compensation and Pension Service or the 
Under Secretary for Benefits for consideration of assignment 
of an extraschedular evaluation for status post Austin 
bunionectomy residuals have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the veteran's claims for increased disability 
ratings for her right and left wrist cysts, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran received this notice in September 2006.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for her 
right and left wrist cysts.  In Dingess, supra, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In terms of the issue of entitlement to an extraschedular 
rating, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the duty to notify the veteran of the criteria 
for entitlement to an extraschedular rating was satisfied 
subsequent to the initial AOJ decision by way of a September 
2006 letter sent to the appellant that fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the issue of entitlement to an extraschedular evaluation for 
status post Austin bunionectomy residuals by way of a 
December 2007 supplemental statement of the case issued after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports and lay statements have been 
associated with the record.  The veteran was afforded a VA 
medical examination in November 2007.  Significantly, neither 
the veteran nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Since the present appeal 
arises from an initial rating decision, which established 
service connection and assigned the initial disability 
ratings, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Increased rating for the veteran's right wrist cyst 

The veteran was service connected for her right wrist 
disability in a September 2002 rating decision which assigned 
a noncompensable disability rating under Diagnostic Codes 
7819-5125.  Diagnostic Code 7819 pertains to benign skin 
neoplasms, and provides that benign skin neoplasms are rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or rated on impairment of function.  38 C.F.R. § 
4.118, Diagnostic Code 7819.  Diagnostic Code 5125 provides 
ratings based on limitation of motion of the wrist.  
Limitation of palmar flexion in line with the forearm and 
limitation of dorsiflexion to less than 15 degrees is rated 
10 percent disabling for both the major and minor wrists.  38 
C.F.R. § 4.71a, Diagnostic Code 5125.

In a December 2007 rating decision, the RO re-characterized 
her right wrist disability under Diagnostic Codes 7804-5215.  
Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118, Diagnostic Code 7804.   

Service treatment records reflect that the veteran was seen 
at the Ireland Army Community Hospital in June 2002 for right 
wrist pain with no numbness or tingling.  X-rays were normal.  
The examiner noted a small, mobile mass in the dorsum of the 
wrist that was tender to palpation over mass and with wrist 
motion.  The veteran's range of motion was within normal 
limits with effort and pain on wrist flexion and extension.  
The examiner gave the assessment of dorsal ganglion cysts 
with minimal deficits in work tasks secondary to pain.  The 
veteran was seen again in July 2002 with constant right wrist 
pain at a 5/10 level.  The examiner noted that there was a 
small, mobile mass at the mid dorsum of the wrist, measuring 
two centimeters by one and a half centimeters.  Her range of 
motion was within normal limits.  The examiner noted that her 
right wrist cyst had increased in pain and mass, but that 
there were minimal deficits in work related tasks and 
physical training.

A March 2003 VA examination report shows that the veteran 
reported that she had wrist pain while in the service for 
approximately four years with development of ganglion cysts 
in her wrists.  She also reported flare-ups in both arms, 
usually alternating that occur every few months that could 
last for up to three or four months.  During these flare-ups, 
she had a significant increase in her pain and decrease in 
her overall range of motion as a result of the pain and 
swelling.  Upon examination, the veteran's right wrist 
revealed no gross deformity, erythema or edema.  A one 
millimeter cyst was noted in the dorsal aspect in the area of 
the dorsal ganglion cyst.  It was painful to palpation and 
reproduced the symptoms she described.  Her range of motion 
of her wrist was extension from 0 to 70, which was normal, 
palmer flexion from 0 to 45, normal is 0 to 80.  Her radial 
deviation was from 0 to 15, normal is 0 to 20, and her ulnar 
deviation was from 0 to 40, normal was 45.  She was 
neurovascularly intact with regard to her right wrist and had 
no significant muscle weakness or muscle atrophy.  The 
examiner diagnosed symptomatic ganglion cysts, and opined 
that during a flare-up the veteran had an increase in her 
pain by 20 percent, an increase in her fatigability by 10 
percent, a decrease in her coordination by 15 percent and 
decrease in her range of motion by 35 percent.

A June 2005 VA examination report shows that the veteran 
reported that, when the cyst was present, she had decreased 
range of motion and pain with lifting and weakness.  Upon 
examination, the skin on her right wrist was intact.  There 
was no gross deformity, swelling or ecchymosis noted.  There 
was no area of tenderness on palpation.  She had full range 
of motion with dorsiflexion to 70 degrees, palmar flexion to 
80 degrees, radial deviation to 20 degrees and ulnar 
deviation to 45 degrees.  Her grip strength was 5/5 and her 
distal neurovascular status was intact.  A contemporaneous x-
ray report showed that there were no definite acute 
radiographic findings.  The examiner noted that, on a normal 
daily basis, her right wrist cyst did not affect her, but 
that when the cysts were present per her history, which was 
consistent with ganglion cysts to wrists, they did give her 
more significant problems.  After repetitive exercise when 
the cysts were present, she would show minimal definite 
decrease in coordination, fatigability and loss of strength 
which would result in a loss of motion of her wrists.  This 
motion would include a 10 degree loss of dorsiflexion and 
palmar flexion and a five degree loss of radial and ulnar 
deviation.  

The Board finds that the veteran's service-connected right 
wrist disability does not warrant a higher disability rating 
for the period from July 27, 2002 to November 1, 2007, based 
on limitation of motion of her right wrist.  The veteran's 
right wrist has never had limitation of motion equivalent to 
palmar flexion in line with the forearm and limitation of 
dorsiflexion to less than 15 degrees, even with pain.  Her 
service treatment records reflect that, in June 2002, the 
veteran's range of motion was within normal limits with 
effort and pain on wrist flexion and extension, and in July 
2002, her range of motion was within normal limits.  The 
March 2003 examiner indicated that the range of motion of her 
wrist was extension from 0 to 70 and palmer flexion from 0 to 
45, and that during a flare-up the veteran had a decrease in 
her range of motion by 35 percent.  This would mean her 
extension would be limited to approximately 45 degrees, and 
her palmer flexion would be limited to about 19 degrees, 
which would not meet the criteria for a compensable 
disability rating.  The June 2005 VA examiner observed that 
the veteran had full range of motion with dorsiflexion to 70 
degrees and palmar flexion to 80 degrees.  The examiner noted 
that, after repetitive exercise when the cysts are present 
she would have a 10 degree loss of dorsiflexion and palmar 
flexion.  This limitation of motion would not warrant a 
compensable disability rating under Diagnostic Code 5215.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.

The Board has considered rating the veteran's right wrist 
disability under other Diagnostic Codes pertaining to 
disabilities of the wrist; however, there is no evidence that 
the veteran had ankylosis of the right wrist for the period 
from July 27, 2002 to November 1, 2007.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2007).

The veteran's right wrist disability is also service-
connected under Diagnostic Code 7804, which provides that a 
10 percent rating for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The 
Board finds that, for the period from July 27, 2002 to 
November 1, 2007, the veteran's right wrist symptoms 
approximated a superficial scar that is painful on 
examination.  Service treatment records reflect that the cyst 
in the veteran's right wrist was painful.  The March 2003 VA 
examiner observed that the veteran's right wrist revealed a 
one millimeter cyst that was painful to palpation.  The June 
2005 examiner noted that, on a normal daily basis, her right 
wrist cyst does not affect her, but when it was present it 
caused pain and a decrease in coordination, fatigability and 
loss of strength.  The veteran's symptoms, taking into 
account the treatment history, more nearly approximate the 
criteria for a 10 percent disability rating for the period 
from July 27, 2002 to November 1, 2007 under Diagnostic Code 
7804, for superficial scars which are painful to palpation.  
38 C.F.R. § 4.114, Diagnostic Code 7804.

As the veteran has now been granted a 10 percent disability 
rating for her right wrist disability for the entire appeals 
period, the Board will discuss whether the veteran's right 
wrist symptomatology warrants a disability rating higher than 
10 percent, as she contends.

A November 2007 VA examination report shows that the veteran 
reported that she did not have any pain, stiffness, weakness 
or swelling, and that she did not have any flare-ups.  The 
range of motion of her right wrist was dorsiflexion of 75 
degrees, palmar flexion of 90 degrees, radial deviation of 20 
degrees and ulnar deviation of 45 degrees.  There was no 
change after repetitive movement. The examiner noted that her 
right wrist was not ankylosed and that there was no arthritis 
in the wrist and normal function and range of motion.  The 
examiner indicated that the ganglion cyst on the dorsum of 
the right wrist was tender to palpation.  

In order to afford the veteran the highest possible 
disability rating, her claim has been evaluated under all 
potentially applicable diagnostic codes for her right wrist 
disability, to include disabilities of the wrist and scars 
other than the face, head and neck.  However, the November 
2007 examiner confirmed that her right wrist was not 
ankylosed.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  In 
addition, there is no evidence that the veteran's right wrist 
cyst produced symptoms that approximate a scar on her right 
wrist that causes a compensable limitation of motion, covers 
an area of 144 square inches or more, or is unstable.  
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7805 (2007).  

As such, a disability rating in excess of 10 percent for the 
veteran's right wrist cyst is not warranted.  There is not a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise provide a basis for assigning a rating 
higher than 10 percent for the entire appeals period.  38 
U.S.C.A. § 5107 (West 2002).

In addition, there is no evidence of record that the 
veteran's service-connected right wrist disability causes 
marked interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  On the 
occasion of her June 2005 VA examination, she indicated that 
she did not wear a brace on her wrist and was able to work 
full time as a deputy sheriff.  In her November 2007 VA 
examination report, the examiner noted that her writs problem 
does not adversely affect the veteran's usual occupation or 
activities of daily living.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  Thus, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent for the veteran's 
right wrist disability.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Increased rating for the veteran's left wrist cyst 

The veteran was service-connected for her left wrist 
disability in a September 2002 rating decision which assigned 
a noncompensable disability rating under Diagnostic Codes 
7819-5125.  Diagnostic Code 7819 pertains to benign skin 
neoplasms, and provides that benign skin neoplasms are rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or rated on impairment of function.  38 C.F.R. § 
4.118, Diagnostic Code 7819.  Diagnostic Code 5125 provides 
ratings based on limitation of motion of the wrist.  
Limitation of palmar flexion in line with the forearm and 
limitation of dorsiflexion to less than 15 degrees is rated 
10 percent disabling for both the major and minor wrists.  38 
C.F.R. § 4.71a, Diagnostic Code 5125.

June 2002 service treatment records reflect that the veteran 
was seen at the Ireland Army Community Hospital for pain in 
her left wrist.  A small, mobile mass was noted in the dorsum 
of her wrist that was tender to palpation over mass and with 
wrist motion.  Range of motion was within normal limits with 
effort and pain on wrist flexion and extension.  A July 2002 
service treatment record shows that the veteran's left wrist 
pain had improved, that she had full range of motion, but 
that she still had a small mobile mass noted in her left 
wrist.  

February 2003 x-rays of her left wrist revealed a mild 
degenerative change of the radiocarpal joint and first 
carpel-metacarpel joint and a possible ligamentous laxity.  

A March 2003 VA examination report shows that the veteran 
reported that she had wrist pain while in the service for 
approximately four years with development of ganglion cysts 
in her wrists.  She also reported flare-ups in both arms, 
usually alternating that occurred every few months and could 
last for up to three or four months.  During these flare-ups, 
she had a significant increase in her pain and a decrease in 
her overall range of motion as a result of the pain and 
swelling.  Upon examination, the veteran's left wrist 
revealed a one-half millimeter cyst in the dorsal aspect of 
her left wrist without any discomfort to direct palpation.  
Her range of motion of her left wrist was extension from 0 to 
90, which exceeded normal, palmer flexion from 0 to 60, 
normal is 0 to 80.  Her radial deviation was from 0 to 15, 
normal is 0 to 20, and her ulnar deviation was from 0 to 40, 
normal was 45.  

A June 2005 VA examination report shows that the veteran 
reported that she had pain in her left wrist that was 0/10 
some days and, when the cyst is present, was 8/10.  Upon 
examination, there was a very small cyst in her left wrist 
palpated in the scapholunate region of the dorsum of the left 
wrist which was tender.  She had full range of motion of her 
left wrist, with dorsiflexion to 70 degrees, palmar flexion 
to 80 degrees, radial deviation to 20 degrees and ulnar 
deviation to 45 degrees.  Her grip strength was 5/5 and her 
distal neurovascular status was intact.  A contemporaneous x-
ray report shows that there were no definite acute 
radiographic findings.  The examiner noted that, on a normal 
daily basis, her left wrist cyst did not affect her, but that 
when the cysts are present, they did give her more 
significant problems.  After repetitive exercise when the 
cysts were present, she would show minimal definite decrease 
in coordination, fatigability and loss of strength which 
would result in a loss of motion of her wrists.  This motion 
would include a 10 degree loss of dorsiflexion and palmar 
flexion and a five degree loss of radial and ulnar deviation.  

A November 2007 VA examination report shows that the veteran 
reported that she did not have any pain, stiffness, weakness 
or swelling, and that she did not have any flare-ups.  The 
range of motion of her left wrist was dorsiflexion of 75 
degrees, palmar flexion of 90 degrees, radial deviation of 20 
degrees and ulnar deviation of 45 degrees.  There was no 
change after repetitive movement. The examiner noted that her 
left wrist was not ankylosed and that there was no arthritis 
in the wrist and normal function and range of motion.  The 
examiner indicated that the ganglion cyst on the dorsum of 
the left wrist was not visible or palpable at the time of the 
examination.  

The Board finds that the veteran's service-connected left 
wrist disability does not warrant a higher disability rating 
based on limitation of motion of her left wrist.  The 
veteran's left wrist has never had limitation of motion 
equivalent to palmar flexion in line with the forearm and 
limitation of dorsiflexion to less than 15 degrees, even with 
pain.  Her service treatment records reflect that, in June 
2002, her range of motion was within normal limits with 
effort and pain on wrist flexion and extension, and in July 
2002, her range of motion was within normal limits.  The 
March 2003 examiner indicated that the range of motion of her 
wrist was extension from 0 to 90 and palmer flexion from 0 to 
60.  The June 2005 VA examiner observed that the veteran had 
full range of motion with dorsiflexion to 70 degrees and 
palmar flexion to 80 degrees.  The examiner noted that, after 
repetitive exercise when the cysts are present she would have 
a 10 degree loss of dorsiflexion and palmar flexion.  This 
limitation of motion would not warrant a compensable 
disability rating under Diagnostic Code 5215.  Finally, the 
November 2007 VA examiner noted that the range of motion of 
her left wrist was dorsiflexion of 75 degrees and palmar 
flexion of 90 degrees, with no change after repetitive 
movement.  Therefore, the veteran's left wrist disability 
does not warrant a higher rating under Diagnostic Code 5215.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  

The Board has considered rating the veteran's right wrist 
disability under other Diagnostic Codes pertaining to 
disabilities of the wrist; however, there is no evidence that 
the veteran had ankylosis of the left wrist.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 (2007).

In order to afford the veteran the highest possible 
disability rating, her claim has been evaluated under all 
potentially applicable diagnostic codes for her right wrist 
disability, to include scars other than the face, head and 
neck.  However, there is no evidence that the veteran's 
symptoms of her left wrist approximate a scar that causes a 
compensable limitation of motion, covers an area of 144 
square inches or more, is unstable or is tender to 
examination.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 
7804, 7805 (2007).  

In addition, there is no evidence of record that the 
veteran's service-connected left wrist disability causes 
marked interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2007).  Thus, the preponderance of the evidence is against 
the assignment of a compensable disability rating for the 
veteran's left wrist disability.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Extraschedular evaluation for status post Austin bunionectomy 
residuals

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits of the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).

In determining whether an extraschedular referral is 
warranted, there must initially be a comparison between the 
level of severity and the symptomatology of the veteran's 
disability with the established criteria provided in the 
rating schedule for this disability.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VAOPGCPREC 6-96.  However, if the schedular 
evaluation does not contemplate the veteran's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms" 
(including marked interference with employment and frequent 
periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step, which is a determination of whether, to accord 
justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.  Thun v. Peake, No. 
05-2066 (U.S. Vet. App. April 23, 2008)

The RO found that referral for extraschedular consideration 
was not warranted in this case.  After review of the record, 
the Board also finds no evidence of an exceptional disability 
picture in this case.  The veteran's status post Austin 
bunionectomy residuals are service-connected by analogy under 
Diagnostic Code 5280, pertaining to unilateral hallux valgus.  
Unilateral hallux valgus that is severe, if equivalent to 
amputation of great toe, is rated 10 percent disabling.  
Unilateral hallux valgus that has been operated upon with 
resection of metatarsal head is rated 10 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5280.  There is no 
evidence that the veteran's service-connected status post 
Austin bunionectomy residuals have resulted in any marked 
interference with employment or frequent periods of 
hospitalization, which would render the application of the 
this schedular standard impractical.  At her February 2003 VA 
feet examination, the veteran reported that she was fully 
independent in her activities of daily living, did not have 
any flare ups and was employed as a patient care technician 
at a hospital.  At her June 2005 VA feet examination, she 
again indicated that she was fully independent in her 
activities of daily living, was employed as a sheriff and was 
very active in exercising as well.  She gave no indication or 
evidence that she was unable to perform her duties or that 
she had to take time off from work due to her left foot 
disability.  A review of the record does not show that the 
veteran has been hospitalized for her service-connected foot 
disability.  The veteran was also given an opportunity to 
provide evidence of the impact of her left foot disability.  
A March 2008 letter informed the veteran of the criteria for 
an extraschedular evaluation and asked her to submit evidence 
that would meet the criteria.  She did not submit any further 
evidence pertaining to this issue.

In terms of the veteran's own statements, she, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board finds that the absence of evidence presenting 
exceptional circumstances preponderates against referring the 
claim for consideration of an extraschedular evaluation for 
status post Austin bunionectomy residuals.  

Accordingly, entitlement to an extraschedular evaluation is 
not warranted.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial disability rating of 10 percent for a cyst of the 
right wrist is granted, subject to the law and regulations 
governing the payment of VA monetary benefits, for the period 
from July 27, 2002 to November 1, 2007.

An initial rating in excess of 10 percent for a cyst of the 
right wrist on and after November 2, 2007 is denied.

An initial compensable evaluation for cyst of the left wrist 
is denied.

An extraschedular evaluation for status post Austin 
bunionectomy residuals is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


